Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed 11/30/2021 have been received and reviewed. Claims 1, 4-14, 17-19 and 25-35 are now pending in this application.
Election/Restrictions
Applicant’s elected the compound depicted below in the reply filed on June 22, 2021. The elected compound is allowable.  
	The elected species has the following structural formula

    PNG
    media_image1.png
    245
    378
    media_image1.png
    Greyscale
.
The search and examination of the claims has been expanded to embrace compounds, corresponding pharmaceutical compositions and methods of use of compounds wherein the “Targeting Ligand” at R12 is as represented in claims 26-28. Newly submitted claims 29-31 along with subject matter not embraced by the group indicated as having been searched is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.
Improper Markush Rejection
	Claims 1, 4-14, 17-19, 25 and 32-35 are rejected under a judicially created doctrine as being drawn to an improper Markush group, that is, the claims lack unity of invention. The 12 is defined in such a way that it keeps changing the core of the compound that determines the classification. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. Applicants argue that all the claimed compounds share the N-phenyl glutarimide moiety and an androgen receptor Targeting Ligand. However, the N-phenyl glutarimide fragment is old and the “Targeting Ligand” does not have any structural requirement that is shared by all of the alternatives. 
	Limiting the claims to the group indicated as having been searched would overcome this rejection.
Claim Rejections - 35 USC § 112
Claims 1, 4-14, 17-19 and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) Regarding the groups “heteroaliphatic” and “heteroalkyl,” Applicants have not responded or with either amendments or arguments. This rejection remains because one skilled in the art cannot say which and how many heteroatoms are intended or whether the groups, such as, alkoxy and alkylamino, which are already present are also intended or whether more is intended. Appropriate clarification/correction is required. 
vi) The “Targeting Ligand” is now defined as “Targeting Ligand binds to a Targeted Protein, wherein the Targeted Protein is an androgen receptor.” However, the skilled artisan still cannot say which ligand binds to an androgen receptor. Research is required to determine whether a given ligand binds to an androgen receptor, and is, therefore, within the metes and bounds of the 
iii) Similarly, claim 18 is rejected because one skilled in the art cannot say which medical disorder is somehow mediated by an androgen receptor.

Claims 18 is again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
	The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. The how to use portion of the statute has still not been addressed. This means that Applicants must teach the skilled practitioner, in this case a physician, how to treat a given subject. The physician clearly must know what diseases and what symptoms are to be treated. In this case, Applicants have not provided what is being treated by claim 18, who the subject is, how one can identify said subject (i.e. how one can identify a subject in need), given no specific dose, given no specific dosing regimen, given no specific route of administration, and do not specify what diseases or symptom they intend to treat. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




March 7, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624